Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 2, after “aid” (second occurrence), --, wherein the shaving aids are removably connected to the frame-- has been added.
           (2) In claim 1, line 8, after “frame”, --in a first position by being moved in a direction perpendicular to the longitudinal axis-- has been added.
           (3) In claim 1, lines 9-11 have been deleted.
           (4) In claim 1, line 12, before “a”, --wherein-- has been added.
           (5) In claim 1, line 12, after “blades”, --is-- has been added.
           (6) In claim 1, line 13, “being” has been changed to --and is--.
           (7) In claim 1, line 16, after “connected”, --, respectively, -- has been added.
           (8) In claim 4, line 3, “adaptor is” has been changed to --shaving aids are--.
           (9) In claim 4, line 4, “shaving cartridge” has been changed to --frame--.
           (10) In claim 5, line 2, “a” has been changed to --the--. 
           (11) In claim 8, line 2, “with regards” has been changed to --relative--.

           (13) In claim 9, line 4, “shaving cartridge” has been changed to --frame--.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Kuo on January 13, 2021.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724